Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 1 of
                                      28




                                 EXHIBIT 1
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 2 of
                                      28



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

        Civil Action No.: 1:17-cv-01579-WJM-NYW

        WILLIAM M. BARRETT, Individually, and DENICE E. BATLA, HEATHER L.
        COBERLY, LELAND W. GULLEY, and BLAKE A. UMSTED, Individually and as the
        representatives of a class consisting of the participants and beneficiaries of the Pioneer
        Natural Resources USA, Inc. 401(K) and Matching Plan,

                        Plaintiffs,

        v.

        PIONEER NATURAL RESOURCES USA, INC.; THE PIONEER NATURAL RESOURCES
        USA INC. 401(K) AND MATCHING PLAN COMMITTEE; THERESA A. FAIRBROOK;
        TODD C. ABBOTT; W. PAUL MCDONALD; MARGARET M. MONTEMAYOR;
        THOMAS J. MURPHY; CHRISTOPHER M. PAULSEN; KERRY D. SCOTT; SUSAN A.
        SPRATLEN; LARRY N. PAULSEN; MARK KLEINMAN; and RICHARD P. DEALY

                        Defendants.



                    AMENDED SETTLEMENT AGREEMENT AND RELEASE


             This Amended Settlement Agreement and Release (“Agreement”) is entered into on

   January 11, 2019, by and among Plaintiffs, on their own behalf and on behalf of the Settlement

   Class, on the one hand, and Defendants, on the other, in consideration of the promises,

   covenants, and agreements herein described and for other good and valuable consideration

   acknowledged by each of them to be satisfactory and adequate.

   I.        DEFINITIONS

             1.1.   “Action” shall mean Barrett, et al. v. Pioneer Natural Resources USA, Inc., et al.,

   Civil Action No.: 1:17-cv-01579-WJM-NYW (D. Colo. filed June 28, 2017) and any and all

   cases now or hereafter consolidated herewith.

             1.2.   “Active Account” shall mean an individual investment account in the Plan with a

   balance greater than $0.00.


                                                     1
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 3 of
                                      28




           1.3.    “Administration Costs” shall mean (i) the costs and expenses associated with the

   production and dissemination of the Notice to the Settlement Class; (ii) all reasonable costs

   incurred by the Settlement Administrator in administering and effectuating this Settlement,

   which costs and expenses are necessitated by performance and implementation of this

   Agreement and any Court orders relating thereto; and (iii) all reasonable fees charged by the

   Settlement Administrator.

           1.4.    “Alternate Payee” shall mean a person other than a Current Participant, Former

   Participant, or Beneficiary in the Plan who is entitled to a benefit under the Plan as a result of a
   Qualified Domestic Relations Order (“QDRO”), where the QDRO relates to a Current or Former

   Participant’s or Beneficiary’s balance during the Class Period, and the relevant Plan account had

   an Active Account in the Plan during the Class Period.

           1.5.    “Attorneys’ Fees and Expenses” shall mean any and all attorneys’ fees, costs

   (including expert costs), and expenses of Class Counsel for their work, efforts, and expenditures

   in connection with this Action and the resulting Settlement.

           1.6.    “Authorized Former Participant” shall mean a Former Participant who has

   submitted a completed, satisfactory Former Participant Claim Form to the Settlement

   Administrator by the Claims Deadline and whose Former Participant Claim Form is accepted by

   the Settlement Administrator.

           1.7.    “Beneficiary” shall mean a person who is entitled to receive a benefit under the

   Plan that is derivative of a deceased Current Participant’s or Former Participant’s interest in the

   Plan, other than an Alternate Payee. A Beneficiary includes, but is not limited to, a spouse,

   surviving spouse, domestic partner, child, or other individual or trust designated by the Current

   Participant or Former Participant as determined under the terms of the Plan who currently is

   entitled to a benefit.

           1.8.    “CAFA” means the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1711-1715.

           1.9.    “Claims Deadline” shall mean the deadline set by the Court for submission of

   Former Participant Claim Forms to the Settlement Administrator.

                                                     2
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 4 of
                                      28




           1.10.     “Class Counsel” shall mean Paul R. Wood and Keith R. Scranton of Franklin D.

   Azar & Associates P.C.

           1.11.     “Class Period” shall mean the period from June 28, 2011 through December 10,

   2018.

           1.12.     “Court” shall mean the United States District Court for the District of Colorado.

           1.13.     “Company” shall mean Pioneer Natural Resources USA, Inc. and its affiliates and

   subsidiaries.

           1.14.     “Current Participant” shall mean any Settlement Class Member with an Active
   Account in the Plan on December 10, 2018.

           1.15.     “Defendants” shall mean defendants Pioneer Natural Resources USA, Inc.; The

   Pioneer Natural Resources USA Inc. 401(K) and Matching Plan Committee; Theresa A. Fairbrook;

   Todd C. Abbott; W. Paul McDonald; Margaret M. Montemayor; Thomas J. Murphy; Christopher M.

   Paulsen; Kerry D. Scott; Susan A. Spratlen; Larry N. Paulsen; Mark Kleinman; and Richard P. Dealy.

           1.16.     “Defendants’ Counsel” shall mean O’Melveny & Myers LLP.

           1.17.     “Defendant Released Parties” shall mean Defendants, and each of their

   predecessors, successors, parents, subsidiaries, affiliates, divisions, assigns, officers, directors,

   committees, employees, fiduciaries, administrators, actuaries, agents, insurers, representatives,

   attorneys, retained experts, and trustees (including but not limited to the current and past trustees

   of the Plan).

           1.18.     “Distributable Settlement Amount” shall have the meaning ascribed to it in

   Section 5.2(a).

           1.19.     “Distribution Date” shall be the date on which the Settlement Administrator shall

   disburse the Distributable Settlement Amount, which shall occur as soon as administratively

   feasible after the Effective Date.

           1.20.     “Effective Date” shall mean: (i) the date upon which the applicable period to

   appeal the Final Approval Order and Judgment has expired, if no appeal is taken during such

   period; or (ii) if a timely appeal is taken from Final Approval Order and Judgment, the date upon

                                                      3
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 5 of
                                      28




   which all appeals, including any related petitions for review, rehearing, or certiorari, and any

   proceedings resulting therefrom, have been finally resolved. The Parties shall agree by written

   communication when the Effective Date has occurred, and any dispute shall be resolved by the

   Court. It is expressly agreed by the Parties and their counsel that no Party intends this provision

   or any other part of this Agreement to establish or acknowledge that anyone is entitled to or has

   the right to appeal from the Final Approval Order and Judgment.

          1.21.   “Escrow Account” shall mean an account at an established Financial Institution

   agreed upon by the Parties that is established for the deposit of any amounts relating to the
   Settlement.

          1.22.   “Escrow Agent” shall mean Angeion Group, or whatever other person or entity is

   approved by the Court to act as escrow agent for any portion of the Settlement Amount deposited

   in or accruing in the Escrow Account pursuant to this Agreement.

          1.23.   “Fee and Expense Application” shall mean the petition to be filed by Class

   Counsel seeking approval of an award of Attorneys’ Fees and Expenses.

          1.24.   “Final Approval Hearing” shall mean the hearing to be held before the Court

   pursuant to Federal Rule of Civil Procedure 23(e) to consider (i) any objections from Settlement

   Class Members to the Settlement; (ii) Class Counsel’s separate Fee and Expense Application;

   (iii) Plaintiffs’ Request for Service Awards; and (iv) whether the Agreement should receive final

   approval by the Court pursuant to Federal Rule of Civil Procedure 23.

          1.25.   “Final Approval Order and Judgment” or “Final Approval Order” shall mean a

   final order entered by the Court after the Final Approval Hearing, substantially the same in all

   material respects to that attached hereto as Exhibit A, granting its approval of the Settlement.

   The Parties may agree to additions or modifications to the form of the Final Approval Order and

   Judgment as they agree are appropriate at the time that it is submitted to the Court for final

   approval of the Settlement.

          1.26.   “Financial Institution” shall mean the institution at which the Escrow Account is

   established.

                                                    4
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 6 of
                                      28




           1.27.    “Former Participant” shall mean any Settlement Class Member who maintained

   an Active Account in the Plan after June 28, 2011, but who is not carrying a balance in the Plan

   on December 10, 2018.

           1.28.    “Former Participant Claim Form” shall mean the form identical in all material

   respects to that attached hereto as Exhibit B.

           1.29.    “Notice” shall mean the notice, identical in all material respects to that attached

   hereto as Exhibit C, to be provided directly to Settlement Class Members pursuant to Section

   3.3 and made available on the Settlement Website.
           1.30.    “Parties” shall mean Plaintiffs, the Settlement Class Members, and Defendants.

           1.31.    “Plaintiffs” shall mean plaintiffs William M. Barrett, Denice E. Batla, Heather L.

   Coberly, Leland W. Gulley, and Blake A. Umsted.

           1.32.    “Plan” shall mean the Pioneer Natural Resources USA, Inc. 401(k) and Matching

   Plan.

           1.33.    “Plan of Allocation” shall mean the plan or formula of allocation of the

   Distributable Settlement Amount as approved by the Court, which plan or formula shall govern

   the distribution of the Distributable Settlement Amount, in the form attached hereto as Exhibit

   D. Notwithstanding any other provision of this Agreement, any revisions by the Court or any

   appellate court or otherwise relating solely to the Plan of Allocation shall not operate to

   terminate or cancel or otherwise affect this Agreement, provided that any such revisions do not

   require the Company, or its affiliates, to incur additional expenses or costs in payment of claims

   or settlement.

           1.34.    “Preliminary Approval Order” shall mean an order entered by the Court

   preliminarily approving the Settlement, pursuant to Section 3.1 below, that is substantially the

   same in all material respects to that attached hereto as Exhibit E.

           1.35.    “Released Claims” shall be any and all claims for monetary, injunctive, and all

   other relief against Defendants and all other Defendant Released Parties arising out of or related

   to the conduct alleged in Plaintiffs’ Third Amended Complaint, whether or not included as

                                                      5
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 7 of
                                      28




   counts in the complaint, except that the Released Claims shall not include claims to enforce the

   covenants or obligations set forth in this Agreement, nor do they include, and this Agreement

   does not in any way bar, limit, waive, or release, any individual claim by the Plaintiffs or a

   Settlement Class Member to vested benefits that are otherwise due under the terms of the Plan.

   Released Claims shall not include the money market claim raised in this action, which shall be

   dismissed without prejudice as a condition of settlement. With respect to the Released Claims, it

   is the intention of the Parties to expressly to waive to the fullest extent of the law: (a) the

   provisions, rights and benefits of Section 1542 of the California Civil Code, which provides that
   “A general release does not extend to claims which the creditor does not know or suspect to exist

   in his favor at the time of executing the release, which if known by him must have materially

   affected his settlement with the debtor”; and (b) the provisions, rights and benefits of any similar

   statute or common law of any other jurisdiction that may be, or may be asserted to be, applicable.

           1.36.   “Service Award” shall have the meaning ascribed to it in Section 9.1.

           1.37.   “Settlement” shall mean the compromise and Settlement embodied in this

   Agreement.

           1.38.   “Settlement Administrator” shall mean Angeion Group.

           1.39.   “Settlement Amount” shall mean five hundred thousand dollars ($500,000).

           1.40.   “Settlement Class” shall mean the class proposed for certification, which is

   comprised of all Current Participants and Former Participants and Beneficiaries of the Plan from

   June 28, 2011 through December 10, 2018 who maintained a balance of any amount in the Plan

   at any point during the class period, excluding Defendants.

           1.41.   “Settlement Class Member” shall mean a member of the Settlement Class.

           1.42.   “Settlement Website” shall mean the internet website established pursuant to

   Section 3.5.

           1.43.   “Taxes” shall have the meaning ascribed to it in Section 5.1(i).

           1.44.   “Tax-Related Costs” shall have the meaning ascribed to it in Section 5.1(i).



                                                      6
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 8 of
                                      28




          1.45.   “Unknown Claims” shall mean any Released Claims that Plaintiffs, any

   Settlement Class Member(s) and/or any of the other Parties do not know or suspect to exist in

   their favor at the time of the release of the Defendant Released Parties, including claims which, if

   known by them, might have affected their settlement with and release of the Defendant Released

   Parties, or might have affected their decision not to object to this Settlement. Plaintiffs, any

   Settlement Class Member, and any of the other Parties may later discover facts in addition to or

   different from those which they now know or believe to be true with respect to the subject matter

   of the Released Claims, but Plaintiffs, any Settlement Class Member and all of the other Parties,
   upon the Effective Date, shall be deemed to have, and by operation of the Final Approval Order

   and Judgment shall have, fully, finally, and forever settled and released any and all Released

   Claims, known or unknown, suspected or unsuspected, contingent or non-contingent, whether or

   not concealed or hidden, which now exist, or heretofore have existed, upon any theory of law or

   equity now existing or coming into existence in the future, including, but not limited to, conduct

   which is negligent, intentional, with or without malice, or a breach of any duty, law or rule,

   without regard to the subsequent discovery or existence of such different or additional facts.

   Plaintiffs, any Settlement Class Member and all of the other Parties shall be deemed by operation

   of the Final Approval Order and Judgment to have acknowledged that the foregoing waiver was

   separately bargained for and a key element of the Settlement of which this release is a part.

   II.    CONDITIONS TO FINALITY OF THE SETTLEMENT

          2.1     This Settlement shall be contingent upon (i) the Court’s entry of the Preliminary

   Approval Order, as provided in Section 3.1 below; and (ii) the Court’s entry of the Final

   Approval Order and Judgment, as provided in Section 4.2 below. The Parties agree that if either

   of these conditions is not satisfied, then this Agreement shall be terminated and the Action shall

   for all purposes with respect to the Parties revert to its status as of October 5, 2018. In such

   event, Defendants will not be deemed to have consented to class certification, the agreements

   and stipulations in this Agreement concerning class certification shall not be used as evidence or



                                                     7
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 9 of
                                      28




   argument to support class certification, and the Defendants shall retain all rights with respect to

   class certification.

   III.    PRELIMINARY SETTLEMENT APPROVAL AND CLASS NOTICE

           3.1.    Motion for Preliminary Approval and Certification of Settlement Class. As

   soon as is practicable after execution of this Agreement, Plaintiffs shall file an unopposed motion

   for preliminary approval of the Settlement, including entry of an order identical in all material

   respects to the form of the Preliminary Approval Order, and conditional certification of the

   Settlement Class for purposes of this Settlement only. Among other things, the Preliminary
   Approval Order shall:

                   (a)     approve the text of the Notice and the Former Participant Claim Form and

           find that sending the Notice via electronic mail (if available) or first class mail is the best

           notice practicable under the circumstances and complies with Federal Rule of Civil

           Procedure 23;

                   (b)     order the Settlement Administrator to send the Notice and the Former

           Participant Claim Form as provided in Section 3.3 below;

                   (c)     set the Final Approval Hearing on a date no earlier than 91 days after the

           entry of the Preliminary Approval Order;

                   (d)     provide that any objections to Settlement shall be heard at the Final

           Approval Hearing, so long as they are received by the Settlement Administrator no later

           than twenty-eight (28) days before the Final Approval Hearing;

                   (e)     further provide that any Party may file a response to a timely objection no

           later than ten (10) days before the Final Approval Hearing; and

                   (f)     set a deadline of no later than ten (10) calendar days before the Final

           Approval Hearing by which Former Participant Claim Forms must be received by the

           Settlement Administrator for a Former Participant to be considered an Authorized Former

           Participant.



                                                      8
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 10 of
                                      28




            3.2.    Certification for Settlement Purposes Only. Plaintiffs’ motion for class

    certification shall be for the limited purpose of effectuating this Agreement only and shall be

    binding only with respect to the Settlement of this Action. Defendants shall not take any

    position with respect to Plaintiffs’ request for certification of the Settlement Class, but reserve all

    rights to object to the propriety of class certification in the Action in all other contexts and for all

    other purposes. If this Agreement is terminated by the Parties or reversed, vacated, or modified

    in any material respect by the Court or any other court, the certification of the Settlement Class

    shall be vacated, the Action shall proceed as though the Settlement Class had never been
    certified, and no reference to the prior Settlement Class or any documents related thereto shall be

    made for any purpose.

            3.3.    Class Notice.

                    (a)     Within forty-five (45) days of the entry of the Preliminary Approval

            Order, or such other deadline as may be set by the Court, the Settlement Administrator

            shall send the Notice by electronic mail (if available) or first-class mail to the Settlement

            Class Members.

                    (b)     The Company shall obtain the last known electronic mail addresses (if

            any) and last known mailing addresses of the Settlement Class Members and shall

            provide such information to the Settlement Administrator no later than ten (10) business

            days before the Notice is to be distributed.

                    (c)     The Settlement Administrator shall cause the Former Participant Claim

            Form to be included with the Notice that is sent to Former Participants.

            3.4.    Class Action Fairness Act Notice. The Settlement Administrator shall also

    comply with the notice requirements of 28 U.S.C. § 1715 and shall file a notice confirming

    compliance prior to the Final Approval Hearing.

            3.5.    Settlement Website. Within forty-five (45) days of the entry of the Preliminary

    Approval Order, and no later than the day prior to the first date that the mailing of the Notice

    occurs, the Settlement Administrator shall establish the Settlement Website, which will contain

                                                       9
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 11 of
                                      28




    the Notice, this Agreement and its exhibits, the operative complaint, the motion for preliminary

    approval, and the order approving preliminary approval. The Notice, attached hereto as Exhibit

    C, will identify the web address of the Settlement Website.

    IV.    FINAL SETTLEMENT APPROVAL

           4.1.    Motion for Final Approval. No later than fourteen (14) days before the Final

    Approval Hearing set by the Court, Class Counsel shall file (i) a unopposed motion for entry of

    the Final Approval Order and Judgment; (ii) Class Counsel’s separate Fee and Expense

    Application; and (iii) Plaintiffs’ request for Service Awards.
           4.2.    Final Approval Order and Judgment. Among other things, the Final Approval

    Order and Judgment shall:

                   (a)     approve the Settlement and release all Released Claims;

                   (b)     find the Notice of the Settlement provided to the Settlement Class was the

           best notice practicable under the circumstances and complied with Federal Rule of Civil

           Procedure 23;

                   (c)     find that all applicable CAFA requirements have been satisfied;

                   (d)     approve the Plan of Allocation;

                   (e)     determine, based on information provided by the Settlement

           Administrator, which Former Participants qualify as Authorized Former Participants;

                   (e)     decide Class Counsel’s Fee and Expense Application;

                   (f)     decide Plaintiffs’ application for Service Awards;

                   (g)     provide that the Settlement Administrator shall have final authority to

           allocate the Distributable Settlement Amount to Current Participants and Authorized

           Former Participants according to the Plan of Allocation; and

                   (h)     dismiss the action with prejudice.

    V.     PAYMENTS TO THE SETTLEMENT CLASS

           5.1.    The Settlement Amount.



                                                    10
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 12 of
                                      28




                (a)     In consideration of all the promises and agreements set forth in this

         Agreement, the Company will pay the Settlement Amount. No other of the Defendant

         Released Parties shall have any obligation to contribute financially to this Settlement.

                (b)     The Company shall pay the Settlement Amount by causing five hundred

         thousand dollars ($500,000) to be deposited by wire transfer into the Escrow Account

         within fifteen (15) days of the entry of the Preliminary Approval.

                (c)     The Settlement Amount shall be used solely for the purposes set forth in

         Section 5.1(j) below.
                (d)     Subject to Court approval and oversight, the Escrow Account will be

         controlled by the Settlement Administrator. Neither Defendants nor Plaintiffs shall have

         any liability whatsoever for the acts or omissions of the Settlement Administrator

         appointed by the Court. The Settlement Administrator shall not disburse the Settlement

         Amount or any portion thereof except as provided for in this Agreement, by an Order of

         the Court, or with prior written agreement of Class Counsel and Defendants’ Counsel.

                (e)     The Settlement Administrator is authorized to execute transactions on

         behalf of the Settlement Class Members that are consistent with the terms of this

         Agreement and with Orders of the Court.

                (f)     All funds held in the Escrow Account shall be deemed to be in the custody

         of the Court and shall remain subject to the jurisdiction of the Court until the funds are

         distributed in accordance with this Agreement.

                (g)      The Settlement Administrator shall, to the extent practicable, invest the

         Settlement Amount in discrete and identifiable instruments backed by the full faith and

         credit of the United States Government or fully insured by the United States Government

         or an agency thereof and shall reinvest the proceeds of these instruments as they mature

         in similar instruments at their then current market rates. The Settlement Administrator

         shall maintain records identifying in detail each instrument in which the Settlement

         Amount or any portion thereof has been invested, and identifying the precise location

                                                  11
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 13 of
                                      28




         (including safe deposit box number) of each such instrument. Neither the Settlement

         Amount nor any portion thereof shall be commingled with any other monies in any

         instruments. Any cash portion of the Settlement Amount not invested in instruments of

         the type described in the first sentence of this Section shall be maintained by the

         Settlement Administrator, and not commingled with any other monies, at a bank account,

         which shall promptly be identified to the Parties at either party’s request by account

         number and any other identifying information. The Settlement Administrator and

         Settlement Class Members shall bear all risks related to investment of the Settlement
         Amount.

                (h)     The Escrow Account is intended to be a “Qualified Settlement Fund”

         within the meaning of Treasury Regulation § 1.468B-1. The Settlement Administrator,

         as administrator of the Qualified Settlement Fund within the meaning of Treasury

         Regulation § 1.468B-2(k)(3), shall be solely responsible for filing tax returns for the

         Escrow Account and paying from the Escrow Account any Taxes owed with respect to

         the Escrow Account. Defendants agree to provide the Settlement Administrator with the

         statement described in Treasury Regulation §1.468B-3(e). Neither Defendants,

         Defendants’ Counsel, Plaintiffs, nor Class Counsel shall have any liability or

         responsibility of any sort for filing any tax returns or paying any taxes with respect to the

         Escrow Account.

                (i)     All (i) taxes on the income of the Escrow Account (the “Taxes”); and

         (ii) expenses and costs incurred in connection with the taxation of the Escrow Account

         (including, without limitation, expenses of tax attorneys and accountants) (“Tax-Related

         Costs”) shall be timely paid by the Settlement Administrator out of the Escrow Account.

                (j)     The Settlement Amount, together with any interest accrued thereon, will

         be used to pay the following amounts associated with the Settlement:

                        (1)     Compensation to Settlement Class Members determined in

                        accordance with Section 5.2;

                                                  12
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 14 of
                                      28




                        (2)     Any Service Awards approved by the Court;

                        (3)     Any Attorneys’ Fees and Expenses approved by the Court;

                        (4)     Administration Costs; and

                        (5)     Taxes and Tax-Related Costs.

         5.2.   Distribution to Settlement Class Members.

                (a)      After withdrawal of Class Counsel’s Attorneys’ Fees and Expenses

         approved by the Court, Administration Costs (including an estimated provision for the

         costs of the distribution to Settlement Class Members and other post-distribution related
         Administration Costs, as proposed by the Settlement Administrator and approved by

         Class Counsel and Defendants’ Counsel as reasonable), Service Awards, and Taxes and

         Tax-Related Costs, the money remaining in the Escrow Account, including any interest

         thereon (the “Distributable Settlement Amount”) will be allocated to Settlement Class

         Members. To be entitled to an allocation from the Distributable Settlement Amount, a

         person must be a Current Participant or an Authorized Former Participant, or a

         Beneficiary, or Alternate Payee of such a person.

                (b)     The Distributable Settlement Amount will be distributed to Current

         Participants, Authorized Former Participants, and their Beneficiaries or Alternate Payees,

         if applicable, as described in the Plan of Allocation attached hereto as Exhibit D or such

         other allocation plan as may be ordered by the Court. It is understood and agreed by the

         Parties that the proposed Plan of Allocation is not part of this Agreement and is to be

         considered by the Court separately from the Court’s consideration of the fairness,

         reasonableness, and adequacy of the Settlement, and any order or proceeding relating to

         the Plan of Allocation shall not operate to terminate or cancel this Agreement or affect

         the finality of the Court’s Final Approval Order and Judgment approving the Settlement

         or any other Orders entered pursuant to the Agreement. Notwithstanding the foregoing,

         or anything else in this Agreement, any revisions to the Plan of Allocation that would

         require the Company or its affiliates to incur additional expenses or costs or to provide

                                                  13
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 15 of
                                      28




           data not already readily available on its computer systems shall be deemed a material

           alteration of this Agreement and entitle the Company, at its election, to terminate the

           Agreement.

                   (c)       The Settlement Administrator shall disburse the Distributable Settlement

           Amount on the Distribution Date.

                   (d)       No payment to any Settlement Class Member shall be smaller than ten

           dollars ($10.00). Any Settlement Class Member whose allocation pursuant to Section

           5.2(b) is less than ten dollars ($10.00) shall receive a payment of ten dollars ($10.00).
                   (e)       For each Current Participant in the Plan, the payment will be credited to

           the participant’s account. For each Authorized Former Participant, the payment will be

           made in the form of a check mailed to the address provided by the Authorized Former

           Participant on his or her Former Participant Claim Form. Checks must be cashed within

           ninety (90) days of issuance. Checks older than ninety (90) days will be void, and the

           Settlement Administrator shall be instructed to return any such funds to the Escrow

           Account. This limitation shall be printed conspicuously on the face of each check. The

           voidance of checks shall have no effect on the Settlement Class Members’ release of

           claims, obligations, representations, or warranties as provided herein, which shall remain

           in full effect.

                   (f)       To the extent funds remain in the Escrow Account as a result of any

           uncashed checks by Authorized Former Participants and the remainder exceeds $5,000,

           such funds will be electronically distributed to Current Participants. To the extent the

           remainder in the Escrow Account is less than $5,000, the remainder will be electronically

           deposited in the Plan’s suspense account and utilized to defray expenses to Plan

           participants.

           5.3.    Responsibility for Taxes on Distribution. Each Settlement Class Member who

    receives a payment under this Agreement shall be fully and ultimately responsible for payment

    of any and all federal, state, or local taxes resulting from or attributable to the payment received

                                                      14
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 16 of
                                      28




    by such person. Each Settlement Class Member shall hold Defendants, Defendants’ Counsel, the

    Defendant Released Parties, Class Counsel, and the Settlement Administrator harmless from any

    tax liability, including penalties and interest, related in any way to payments or credits under the

    Agreement, and shall hold Defendants, Defendants’ Counsel, the Defendant Released Parties,

    Class Counsel, and the Settlement Administrator harmless from the costs (including, for

    example, attorneys’ fees and disbursements) of any proceedings (including, for example,

    investigation and suit), related to such tax liability.

              5.4.   Treatment of Undistributed Funds and Uncashed Checks. Any funds associated
    with checks that are not cashed within ninety (90) days of issuance and any funds that cannot be

    distributed to Settlement Class Members for any other reason, together with any interest earned

    on them, and after the payment of any applicable taxes by the Escrow Agent, shall be returned to

    the Escrow Account by the Settlement Administrator to be distributed as described in Section

    5.2(f).

              5.5.   Administration Costs. The Administration Costs shall be paid from the

    Settlement Amount. The Settlement Administrator will reserve from the Settlement Amount its

    estimated costs of completing settlement administration activities, including the costs of

    distributing the Distributable Settlement Amount to Settlement Class Members as described in

    Section 5.2. Beginning thirty (30) days after the entry of the Preliminary Approval Order, and

    on every thirty (30) days thereafter, the Settlement Administrator shall provide the Parties with a

    detailed accounting of any Administration Costs expended to date and an invoice for the amount

    of such Administration Costs. Any disputes as to whether amounts billed by the Settlement

    Administrator are reasonable and necessary under this Agreement shall be resolved by the Court.

              5.6.   Entire Monetary Obligation. Notwithstanding anything else in this Agreement,

    in no event shall Defendants be required to pay any amounts other than the Settlement Amount.

    It is understood and agreed that Defendants’ monetary obligations under this Settlement

    Agreement will be fully discharged by paying the Settlement Amount, and that Defendants shall



                                                       15
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 17 of
                                      28




    have no other monetary obligations, or obligations to make any other payments under this

    Agreement or otherwise.

    VI.    SETTLEMENT ADMINISTRATION

           6.1.    Settlement Administrator. The Settlement Administrator shall administer this

    Settlement under the supervision of Class Counsel, Defendants’ Counsel, and the Court.

           6.2.    Information To Be Provided. The Settlement Administrator shall provide such

    information as may be reasonably requested by Plaintiffs or Defendants relating to the

    administration of this Agreement. At a minimum, the Settlement Administrator shall provide to
    Class Counsel and Defendants’ Counsel, no less frequently than monthly, a full accounting of all

    expenditures made in connection with the Settlement, including Administration Costs and any

    distributions from the Settlement Amount.

           6.3.    Scope of Defendants’ Obligations. Defendants and Defendants’ Counsel shall

    have no responsibility for, interest in, or liability whatsoever, with respect to:

                   (a)     any act, omission, or determination of the Settlement Administrator, Class

           Counsel, or designees or agents of Class Counsel or the Settlement Administrator; or

                   (b)     any act, omission, or determination of Class Counsel or their designees or

           agents in connection with the administration of the Settlement.

    VII.   RELEASES, COVENANTS, AND JUDICIAL FINDINGS

           7.1.    Release of Defendants and Defendant Released Parties. Subject to Section VIII

    below, upon the Effective Date, Plaintiffs and each Settlement Class Member (on behalf of

    themselves, their current and former beneficiaries, their representatives, and successors-in-

    interest) absolutely and unconditionally release and forever discharge all Released Claims.

           7.2.    Covenant Not to Sue. As of the Effective Date, Plaintiffs and Each Settlement

    Class Member (on behalf of themselves, their current and former beneficiaries, their

    representatives, and successors-in-interest) further agree not to sue or seek to institute, maintain,

    prosecute, argue, or assert in any action or proceeding (including but not limited to an IRS

    determination letter proceeding, a Department of Labor proceeding, an arbitration or a

                                                      16
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 18 of
                                      28




    proceeding before any state insurance or other department or commission), any cause of action,

    demand, or claim on the basis of, connected with, or arising out of any of the Released Claims,

    whether individually, together, or in combination with others. Nothing herein shall preclude any

    action to enforce the terms of this Settlement Agreement pursuant to the procedures set forth in

    this Settlement Agreement.

           7.3.    Releases of Plaintiffs, the Settlement Class, and Class Counsel. Upon the

    Effective Date, the Company (on behalf of itself and its representatives and successors-in-

    interest) shall be deemed to have, and by operation of the Judgment, shall have, fully, finally,
    and forever released, relinquished, and discharged, and shall forever be enjoined from

    prosecution of Plaintiffs, the Settlement Class, and Class Counsel from any and all actual or

    potential claims, actions, causes of action, demands, obligations, liabilities, attorneys’ fees and

    costs, whether under local, state or federal law, whether by statute, contract, common law or

    equity, whether brought in an individual, representative or any other capacity, whether known or

    unknown, suspected or unsuspected, asserted or unasserted, foreseen or unforeseen, actual or

    contingent, liquidated or unliquidated, in connection with the Released Claims.

           7.4.    Taxation of Class Settlement Amount. Plaintiffs acknowledge that the

    Defendant Released Parties have no responsibility for any taxes due on funds deposited in or

    distributed from the Escrow Account or that Plaintiffs or Class Counsel receive from the

    Settlement Amount.

           7.5.    Use of Settlement Administrator Information. Both sides shall have equal access

    to information held by the Settlement Administrator given that such information is necessary to

    administer this Settlement consistent with Class Counsel’s obligation to do so; however, such

    information shall be kept in strict confidence by Class Counsel and Defendants’ Counsel.

           7.6.    Use of Company Information. Class Counsel and their agents shall use any

    information provided by the Company pursuant to the express provisions of this Agreement

    solely for the purpose of providing the Notice and administering this Settlement and for no other

    purpose.

                                                     17
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 19 of
                                      28




    VIII. REPRESENTATIONS AND WARRANTIES

           8.1.    Parties’ Representations and Warranties. The Parties, and each of them,

    represent and warrant as follows, and each Party acknowledges that the other Parties are relying

    on these representations and warranties in entering into this Settlement Agreement:

                   (a)    That they have diligently investigated the claims in this Action; that they

           are voluntarily entering into this Agreement as a result of arm’s-length negotiations

           among their counsel; that in executing this Agreement they are relying solely upon their

           own judgment, belief and knowledge, and the advice and recommendations of their own
           independently-selected counsel, concerning the nature, extent, and duration of their rights

           and claims hereunder and regarding all matters that relate in any way to the subject

           matter hereof; and that, except as provided in this Agreement, they have not been

           influenced to any extent whatsoever in executing this Agreement by any representations

           or statements pertaining to any of the foregoing matters by any Party or by any person

           representing any Settling Party. Each Party assumes the risk of mistake as to facts or law.

                   (b)    That they have carefully read the contents of this Agreement and this

           Agreement is signed freely by each person executing the Agreement on behalf of each of

           the Parties. The Parties, and each of them, further represent and warrant to each other

           that he, she, or it has made such investigation of the facts pertaining to this Settlement,

           this Agreement, and all of the matters pertaining thereto, as he, she, or it deems

           necessary.

           8.2.    Signatories’ Representations and Warranties. Each person executing this

    Agreement on behalf of any other person does hereby personally represent and warrant that he or

    she has the authority to execute this Agreement on behalf of, and fully bind, each principal

    whom such individual represents or purports to represent and that no right or claim compromised

    pursuant to this Agreement has been assigned or hypothecated to any third party.




                                                     18
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 20 of
                                      28




    IX.   MONETARY PAYMENTS

          9.1.   Service Awards

                 (a)     Plaintiff Barrett intends to seek a Service Award not to exceed the amount

          of four thousand dollars ($4,000.00) and Plaintiffs Denice E. Batla, Heather L. Coberly,

          Leland W. Gulley, and Blake A. Umsted intend to seek Service Awards not to exceed the

          amount of one thousand five hundred dollars ($1,500.00) each, which shall be subject to

          Court approval (the “Case Contribution Awards”). Defendants shall not oppose

          Plaintiffs’ application for Service Awards up to that amount. Any Service Award
          approved by the Court shall be paid within thirty (30) days of the Effective Date. The

          Service Award shall be paid by the Settlement Administrator solely out of the Settlement

          Amount and shall be deducted (to the extent approved by the Court) from the Settlement

          Amount on or after the Effective Date and prior to the distribution to the Settlement Class

          Members. Plaintiffs shall also be entitled to further distribution under this Settlement

          pursuant to Section 5.2 as Settlement Class Members.

                 (b)     Notwithstanding any other provision of this Agreement to the contrary, the

          procedure for and the allowance or disallowance (in whole or in part) by the Court of any

          application for the Service Award shall be considered by the Court separately from its

          consideration of the fairness, reasonableness, and adequacy of the Settlement, and any

          Order or proceedings relating to the Service Award, or any appeal of any Order relating

          thereto, shall not operate to terminate or cancel this Agreement or be deemed material

          thereto.

                 (c)     Defendants shall have no obligations whatsoever with respect to any

          Service Award to Plaintiffs, which shall be payable solely out of the Settlement Amount.

          9.2.   Attorneys’ Fees and Expenses

                 (a)     Class Counsel intends to submit a Fee and Expense Application, seeking

          an award of Attorneys’ Fees and Expenses not exceeding $200,000. Defendants shall not

          oppose an Attorneys’ Fees and Expenses award up to that amount. Any amount awarded

                                                   19
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 21 of
                                      28




           by the Court in response to such Fee and Expense Application shall be paid by the

           Settlement Administrator solely out of the Settlement Amount and shall be deducted (to

           the extent approved by the Court) from the Settlement Amount and paid to Class Counsel

           within fourteen (14) days of the Effective Date.

                   (b)     Notwithstanding any other provision of this Agreement to the contrary, the

           procedure for and the allowance or disallowance (in whole or in part) by the Court of the

           Fee and Expense Application to be paid out of the Settlement Amount shall be considered

           by the Court separately from its consideration of the fairness, reasonableness, and
           adequacy of the Settlement, and any Order or proceedings relating to the award of

           Attorneys’ Fees and Expenses, or any appeal of any Order relating thereto, shall not

           operate to terminate or cancel this Agreement or be deemed material thereto.

                   (c)     Defendants shall have no obligations whatsoever with respect to any

           attorneys’ fees or expenses incurred by Class Counsel, which shall be payable solely out

           of the Settlement Amount.

    X.     CONTINGENCIES, EFFECT OF DISAPPROVAL, OR TERMINATION OF
           SETTLEMENT
           10.1.   If the Court or, in the event of an appeal, any appellate court refuses to approve,

    or modifies any material aspect of this Agreement or the proposed Preliminary Approval Order

    or Final Approval Order and Judgment, including, but not limited to any judicial findings

    included therein, Plaintiffs or Defendants may terminate this Agreement and the Settlement as

    set forth below.

           10.2.   This Agreement and the Settlement shall terminate and be cancelled if, within ten

    (10) business days after any of the following events, one of the Parties provides written

    notification of an election to terminate the Settlement:

                   (a)     The Court declines to provide preliminary approval of this Agreement, or

           declines to enter or materially modifies the contents of the Preliminary Approval Order,

           or the Preliminary Approval Order is vacated, reversed, or modified in any material


                                                     20
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 22 of
                                      28




            respect on any appeal or other review or in a collateral proceeding occurring prior to the

            Effective Date;

                    (b)     The Court declines to provide final approval of this Agreement, or

            declines to enter or materially modifies the contents of the Final Approval Order and

            Judgment, or the Final Approval Order and Judgment is vacated, reversed, or modified in

            any material respect on any appeal or other review or in a collateral proceeding occurring

            prior to the Effective Date; or

                    (c)     The Effective Date does not occur for some other reason.
            10.3.   For purposes of this Agreement and this Section 10.3, no Order of the Court, or

    modification or reversal on appeal of any Order of the Court, solely concerning the Plan of

    Allocation, the administration of the Settlement or the persons performing such administrative

    functions, or the amount, advancement or award of any Attorneys’ Fees and Expenses or Service

    Awards shall constitute grounds for cancellation or termination of the Agreement.

            10.4.   This Agreement shall terminate if and when any of the conditions specified in

    Section II is not satisfied.

            10.5.   This Agreement and the Settlement shall terminate and be cancelled if (a) any

    federal or state authorities object to or request material modifications to the Agreement; and (b)

    within ten (10) business days after the deadline set in the Preliminary Approval Order for such

    objections or requests, or within ten (10) business days of receiving any such objection or

    request, if later, Defendants provide written notice of their election to terminate the Settlement.

            10.6.    If for any reason this Agreement is terminated or fails to become effective, then:

                    (a)     The Settling Parties shall be deemed to have reverted to their respective

            status in the Action as of October 5, 2018, which shall then resume proceedings in the

            Court, and, except as otherwise expressly provided in this Agreement, the Parties shall

            proceed in all respects as if this Agreement and any related orders had not been entered.

                    (b)     Class Counsel and Defendants’ Counsel shall within ten (10) days after

            the date of termination of the Agreement jointly notify the Financial Institution in writing

                                                     21
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 23 of
                                      28




           to return to the Company, or its designee, the full amount contained in the Escrow

           Account, with all net income earned thereon, after deduction of any amounts earlier

           disbursed and/or incurred by the Escrow Account as of the termination, and direct the

           Financial Institution to effect such return within fourteen (14) days after such

           notification. Prior to the return of amounts contemplated by this Section 10.6(b), the

           Financial Institution shall fully and finally fulfill and set aside for any and all tax

           obligations of the Escrow Account as set forth in Section 5.1(i) and the Company shall

           have no past, present, or future liability whatsoever for any such tax obligations.
                   (c)     This Section X and its provisions shall survive any termination of this

           Settlement.

    XI.    NO ADMISSION OF WRONGDOING

           11.1.   The Parties understand and agree that this Agreement embodies a compromise

    settlement of disputed claims, and that nothing in this Agreement, including the furnishing of

    consideration for this Agreement, shall be deemed to constitute any finding or admission of any

    wrongdoing or liability by any of the Defendants, or give rise to any inference of wrongdoing or

    liability in the Action or any other proceeding. This Agreement and the consideration provided

    hereunder are made in compromise of disputed claims and are not admissions of any liability of

    any kind, whether legal or factual. The Defendants specifically deny any such liability or

    wrongdoing and the Company states that it is entering into the Agreement solely to eliminate the

    burden and expense of further litigation. Further, Plaintiffs, while believing that all claims

    brought in the Action have merit, have concluded that the terms of this Agreement are fair,

    reasonable, and adequate to the Plan, themselves, and the Settlement Class Members given,

    among other things, the inherent risks, difficulties, and delays in complex ERISA litigation such

    as the Action. Neither the fact nor the terms of this Agreement shall be used or offered or

    received in evidence in any action or proceeding for any purpose, except in an action or

    proceeding to enforce this Agreement or arising out of or relating to the Judgment.



                                                      22
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 24 of
                                      28




    XII.   MISCELLANEOUS

           12.1.   No Disparaging Statements. Defendants, Defendants’ Counsel, Plaintiffs, and

    Class Counsel shall make no statements to the press or make any other public statements

    describing this Settlement that disparage any Party or accuse any Party of wrongdoing. The

    Parties will agree upon a joint statement to utilize in response to any inquiries from the press or

    otherwise regarding this Settlement. Nothing in this Agreement shall be construed to prevent

    Plaintiffs and Class Counsel from freely and frankly communicating with the Settlement Class

    Members.
           12.2.   Waiver. The provisions of this Agreement may be waived only by an instrument

    in writing executed by the waiving party. The waiver by any party of any breach of this

    Agreement shall not be deemed to be or construed as a waiver of any other breach, whether

    prior, subsequent, or contemporaneous, of this Agreement.

           12.3.   Dispute Resolution. If a dispute arises regarding compliance with any of the

    provisions of an approved and executed Agreement, before the dispute is presented to the Court

    it shall be mediated by Robert Meyer (or by another mutually agreed mediator). The mediator

    shall make a non-binding decision regarding the dispute if such mediation efforts are

    unsuccessful. The cost of any mediation shall be split equally between Plaintiffs and

    Defendants.

           12.4.   Entire Agreement. This Agreement is the entire agreement among the Parties

    and it supersedes any prior agreements, written or oral, between the Parties. This Agreement

    cannot be altered, modified or amended except through a writing executed by Class Counsel (on

    behalf of Plaintiffs and the Settlement Class Members) and Defendants’ Counsel (on behalf of

    Defendants).

           12.5.   Construction of Agreement. This Agreement shall be construed to effectuate the

    intent of the Parties to resolve all disputes encompassed by the Agreement. All Parties have

    participated in the drafting of this Agreement, and any ambiguity shall not be resolved by virtue

    of a presumption in favor of any Party. The Agreement was reached at arm’s-length by the

                                                     23
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 25 of
                                      28




    Parties represented by counsel. None of the Parties shall be considered to be the drafter of this

    Agreement or any provision hereof for the purposes of any statute, case law, or rule of

    interpretation or construction.

           12.6.   Principles of Interpretation. The following principles of interpretation apply to

    this Agreement:

                   (a)     The headings of this Agreement are for reference only and do not affect in

           any way the meaning or interpretation of this Agreement.

                   (b)     Definitions apply to the singular and plural forms of each term defined.
                   (c)     Definitions apply to the masculine, feminine, and neutral genders of each

           term defined.

                   (d)     References to a person are also to the person’s permitted successors and

           assignees.

                   (e)     Whenever the words “include,” “includes,” or “including” are used in this

           Agreement, they shall not be limiting but rather shall be deemed to be followed by the

           words “without limitation.”

           12.7.   Executed in Counterparts. This Agreement may be executed in counterparts, all

    of which shall be considered the same as if a single document had been executed, and shall

    become effective when such counterparts have been signed by each of the Parties and delivered

    to the other Party. Counterpart copies of signature pages, whether delivered in original, by

    electronic mail in pdf format and/or by facsimile, taken together shall all be treated as originals

    and binding signatures.

           12.8.   Notices. Unless otherwise provided herein, any notice, request, instruction,

    application for Court approval, or application for Court Order sought in connection with the

    Agreement shall be in writing and delivered personally or sent by certified mail or overnight

    delivery service, postage prepaid, with copies by facsimile or e-mail to the attention of Class

    Counsel or Defendants’ Counsel (as well as to any other recipients that a court may specify).



                                                     24
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 26 of
                                      28




    Parties may change the person(s) to whom such notices should be directed by giving notice

    pursuant to this Section. As of the date hereof, the respective representatives are as follows:

           For Defendants:
                 Catalina J. Vergara
                 O’Melveny & Myers LLP
                 400 South Hope Street
                 Los Angeles, CA 90071
                 Telephone:    (213) 430-7828
                 Email:        cvergara@omm.com

           For Plaintiffs:
                  Paul R. Wood
                  Franklin D. Azar & Associates P.C.
                  14426 East Evans Avenue
                  Aurora, CO 80014
                  Telephone:    (303) 757-3300
                  Email:        woodp@fdazar.com
           12.9.   Extensions of Time. The Parties may agree, subject to the approval of the Court

    where required, to reasonable extensions of time to carry out the provisions of the Agreement.

           12.10. Governing Law. This Agreement shall be governed by and construed in

    accordance with the laws of Colorado without giving effect to any conflict of law provisions that

    would cause the application of the laws of any jurisdiction other than Colorado.

           12.11. Fees and Expenses. Except as otherwise expressly set forth herein, each Party

    hereto shall pay all fees, costs, and expenses incurred in connection with the Action, including

    fees, costs, and expenses incident to his, her, or its negotiation, preparation, or compliance with

    this Agreement, and including any fees, expenses, and disbursements of its counsel, accountants,

    and other advisors. Nothing in this Agreement shall require Defendants to pay any monies other

    than as expressly provided herein.

           12.12. Communication With Current Participants. Nothing in this Agreement or

    Settlement shall prevent or inhibit the Company’s ability to communicate with Current

    Participants or Former Participants of the Plan. The Parties acknowledge and do not object to




                                                     25
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 27 of
                                      28




    the fact that the Company intends to inform Settlement Class Members of this settlement prior to

    their receipt of notice under this Agreement.

           12.13. Retention of Jurisdiction. The Parties shall request that the Court retain

    jurisdiction of this matter after the Effective Date and enter such Orders as necessary or

    appropriate to effectuate the terms of the Agreement.




                                                    26
Case 1:17-cv-01579-WJM-NYW Document 112-1 Filed 01/10/19 USDC Colorado Page 28 of
                                      28
